DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/09/2022 has been entered. Claims 2-4 have been canceled. Claims 1, 5-7, 10, 15, and 19-21 have been amended. Claims 1 and 5-21 are pending.
Allowable Subject Matter
Claims 1 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance to the prior arts: 20130135196 teaches a mobile device that controls user functions based on eye tracking is provided, including: a camera unit that acquires images of a subject; a controller configured to acquire a gaze angle of a user's eye from an image acquired via the camera unit, and to execute an eye tracking function in which an execution state of a user function is controlled according to the gaze angle; and a storage unit that stores data corresponding to the user function, and a program to track gaze angles of a user's eye. 20140247210 teaches a computer system can be controlled with non-contact inputs through zonal control. In an embodiment, a non-contact input that is an eye-tracking device is used to track the gaze of a user. A computer's display, and beyond, can be separated into a number of discrete zones according to a configuration. Each zone is associated with a computer function. The zones and/or their functions can, but need not, be indicated to the user. The user can perform the various functions by moving gaze towards the zone associated with that function and providing an activation signal of intent. The activation signal of intent can be a contact-required or non-contact action, such as a button press or dwelling gaze, respectively. 20160371886 teaches a method for operating a computing device is provided. The method includes determining a user's gaze direction based on a gaze input, determining an intersection between the user's gaze direction and an identified environmental surface in a 3-dimensional environment, and generating a drawing surface based on the intersection within a user interface on a display. In this way, a drawing surface can be spawned based on a user's gaze direction. As a result, a user can easily and intuitively sketch drawings on a natural surface in an accurate manner. Consequently, drawings with improved quality and look that enable a user's ideas to be clearly conveyed can be provided in the 3-dimensional environment. 20180366090 teaches a method for providing information to a user of a vehicle via a display device that is worn by the user. The method comprises providing a principle axes rotation coordinate system (Vxyz) that defines a vehicle orientation relative to a world coordinate system (Wxyz) of a reference world space; providing at least one display device coordinate system (Dxyz) that defines a display device orientation relative to the vehicle coordinate system; and providing a symbol coordinate system (Sxyz) that is spatially fixed with at least one first symbol to be displayed on the display device and that defines three symbol rotation axes that are orthogonal to each other; and spatially fixing at least one of the symbol rotation axes (Sα) to a vehicle principal axis of rotation descriptive of an orientation of the vehicle. 
Prior arts fail to disclose or suggest an object control unit configured to: suppress a movement of a first object, wherein the suppression is based on a first line-of-sight movement in which one of a gaze point of a user moves toward a first part of the first object or the gaze point of the user has moved to the first part, and the first part includes a face of the first object; wherein the movement of the first object is based on a second line-of-sight movement in which one of the gaze point of the user moves toward a second part of the first object or the gaze point of the user has moved to the second part, the second part includes a body of the first object; andPage 2 of 13Application No. 17/057,786 Reply to Office Action of March 9, 2022turn a front surface of the body of the first object toward the user after the face of the first object is turned toward the user, wherein the turn of the front surface of the first object is based on the first line-of-sight movement.
Claim 1, prior arts fail to disclose or suggest an information processing apparatus, comprising: an object control unit configured to: suppress a movement of a first object, wherein the suppression is based on a first line-of-sight movement in which one of a gaze point of a user moves toward a first part of the first object or the gaze point of the user has moved to the first part, and the first part includes a face of the first object; move the first object such that the first object leaves away from the gaze point of the user, wherein the movement of the first object is based on a second line-of-sight movement in which one of the gaze point of the user moves toward a second part of the first object or the gaze point of the user has moved to the second part, the second part is different from the first part, and the second part includes a body of the first object; turn the face of the first object toward the user based on one of the first line- of-sight movement or the second line-of-sight movement; and Page 2 of 13Application No. 17/057,786 Reply to Office Action of March 9, 2022turn a front surface of the body of the first object toward the user after the face of the first object is turned toward the user, wherein the turn of the front surface of the first object is based on the first line-of-sight movement.
Claim 19, prior arts fail to disclose or suggest an information processing method, comprising: suppressing, by a processor, a movement of an object, wherein the suppression is based on a first line-of-sight movement in which one of a gaze point of a user moves toward a first part of the object or the gaze point of the user has moved to the first part, and the first part includes a face of the object; moving, by the processor, the object such that the object leaves away from the gaze point of the user, wherein the movement of the object is based on a second line-of-sight movement in which one of the gaze point of the user moves toward a second part of the object or the gaze point of the user has moved to the second part, the second part is different from the first part, and the second part includes a body of the object; turning, by the processor, the face of the object toward the user based on one of the first line-of-sight movement or the second line-of-sight movement; and turning, by the processor, a front surface of the body of the object toward the user after the face of the object is turned toward the user, wherein the turn of the front surface of the object is based on the first line-of-sight movement.
Claim 20, prior arts fail to disclose or suggest a non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising: suppressing a movement of an object, wherein the suppression is based on a first line-of-sight movement in which one of a gaze point of a user moves toward a first part of the object or the gaze point of the user has moved to the first part, and the first part includes a face of the object; moving the object such that the object leaves away from the gaze point of the user, wherein the movement of the object is based on a second line-of-sight movement in which one of the gaze point of the user moves toward a second part of the object or the gaze point of the user has moved to the second part, the second part is different from the first part, and the second part includes a body of the object; turning the face of the object toward the user based on one of the first line-of-sight movement or the second line-of-sight movement; and turning a front surface of the body of the object toward the user after the face of the object is turned toward the user, wherein the turn of the front surface of the object is based on the first line-of-sight movement.
Claim 21, prior arts fail to disclose or suggest an information processing apparatus, comprising: an object control unit configured to: suppress a movement of a first object, wherein the suppression is based on a first line-of-sight movement in which one of a gaze point of a user moves toward a first part of the first object or the gaze point of the user has moved to the first part, and the first part includes a face of the first object; move the first object such that the first object leaves away from the gaze point of the user, wherein Page 8 of 13Application No. 17/057,786 Reply to Office Action of March 9, 2022 the movement of the first object is based on a second line-of-sight movement in which one of the gaze point of the user moves toward a second part of the first object or the gaze point of the user has moved to the second part, the second part is different from the first part; turn the face of the first object toward the user based on one of the first line- of-sight movement or the second line-of-sight movement; and turn the face of the first object away from the user, in a case where the gaze point of the user moves to a second object different from the first object, after the face of the first object is turned toward the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        06/28/2022